Civil action by grantors to enforce resale and reconveyance of land pursuant to alleged stipulation in deed poll.
Upon issues joined, the jury found that the clause of repurchase was surreptitiously inserted in the deed by the plaintiffs with intent to defraud the defendant, J. Emory Joines.
Judgment on the verdict for defendants. Plaintiffs appeal, assigning errors.
It appears that the case has been tried in accordance with our former opinion, Williams v. Joines, 228 N.C. 141, 44 S.E.2d 738, and no exception is presented which requires a disturbance of the verdict and judgment. Hence, they will be upheld.
No error.